DETAILED ACTION
The claim set of October 21, 2021 is considered herein.
Claims 1, 4, 5, 8, 10, 12 and 21-32 are pending.
Allowable Subject Matter
Claims 1, 4, 5, 8, 10, 12 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest available prior art is that of previously cited IANNELLI et al, in conjunction with previously cited references SUN et al, HASHIGAMA et al, GERSHON et al and NOEL et al.  IANNELLI et al teaches the use of a patterned passivation layer with a layer of TCO on top in figure 5 and teaches the use of a thin TCO layer with no patterned passivation layer in figure 6 to provide connectivity between the top and bottom cells of the tandem.  As argued on pages 4-5 of the Pre-Appeal Brief Conference Request, IANNELLI et al does not teach the use of “a transparent conductive oxide (TCO) inter-layer that is disposed on the first passivation pattern of the first solar cell, that is filling in the opening, and that directly contacts the emitter layer and the second solar cell” in conjunction with the other claimed features, either alone or in combination with other available prior art.  For this reason, the claims read free of the prior art, as the available art does not teach, suggest or motivate one of ordinary skill to arrange the components of the claim, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        5/19/2022

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721